In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-11-00264-CR
         ______________________________


         KENDRICK L. MURRY, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 71st Judicial District Court
              Harrison County, Texas
             Trial Court No. 06-0298X




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                      MEMORANDUM OPINION

        Kendrick L. Murry1 appellant, has filed with this Court a motion to dismiss his appeal.

The motion is signed by Murry and by his counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2, we

grant the motion. See TEX. R. APP. P. 42.2.

        Accordingly, we dismiss the appeal.



                                                           Josh R. Morriss, III
                                                           Chief Justice

Date Submitted:          May 22, 2012
Date Decided:            May 23, 2012

Do Not Publish




1
We note that the spelling “Murray” is also used in the record, including the judgment; however, it appears that
Mr. Murry signs his name “Murry.” We will, therefore, use “Murry” in this opinion.

                                                      2